DETAILED ACTION
Allowable Subject Matter
Claims 1-14 and 16-21 are allowed.
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, an electrical switch device for a human-powered vehicle, comprising: a connecting part configured to electrically and detachably connect an additional electrical switch device to an electrical switch device, the electrical switch device being configured to selectively transmit a signal from the electrical switch unit and an additional signal from the additional electrical switch device to an operating device configured to operate an electric component, as recited in Claim 2. 
Additionally, the prior art fails to teach, disclose, or suggest, either alone or in combination,  an operating system for a human-powered vehicle, comprising: an electrical switch unit disposed at a first position on a handlebar, a wireless communicator disposed at a second position, the second position being farther from the operating device than the first position is from the operating device on the handlebar, a wireless signal being transmitted to an electrical component via the wireless communicator, and the electrical switch unit is a satellite switch provided separately from the operating device, as recited in Claim 21.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony R. Jimenez whose telephone number is (313) 446-6518.  The examiner can normally be reached M-F 12-9 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833